 

Exhibit 10.12

 

 

Contract for Operating Leases

 

Lessor

 

LuckSky Holding (Group) Co., Ltd.

 

Lessee

 

Sanhe City LuckSky Electrical Engineering Co., Ltd.

 

Date: May 1, 2014

 

 

 

 

 

Contract for Operating Lease

 

This contract was signed by the following parties in the meeting room of Sanhe
City LuckSky Electrical Engineering Co., Ltd. on May 1, 2014:

 

Lessor: LuckSky Holding (Group) Co., Ltd. (hereinafter referred to “Party A”), a
limited liability company established and effectively existing according to
Chinese laws;

 

Lessee: Sanhe City LuckSky Electrical Engineering Co., Ltd. (hereinafter
referred to “Party B”), a limited liability company established and effectively
existing according to Chinese laws.

 

Party A and Party B hereby reach the following agreement through amicable
negotiation concerning the matter that Party B rents office building and plant
from Party A:

 

1Definition of Property

 

1.1The property under this contract (“the Property”) refers to plant covering a
construction area of 5,160m2 and an office building covering a construction area
of 1,296m2 (including 50 sets of office tables and chairs as well as other
relevant office facilities) located in the north of Shengtun Village, North
Outer Ring, Yanjiao National Development Area, Sanhe, Langfang, Hebei Province.

 

1.2Party A hasn’t obtained State-owned Land Use Right Certificate and House
Ownership Certificate for the Property upon the date when this contract is
signed. Party A has already obtained all necessary consent and approval for
leasing the Property to Party B and guaranteed to undertake all liabilities for
disputes arising due to the property right or other rights of the Property.
Party A will compensate any losses therefore caused to Party B. If Party B is
unable to continuously use the Property before expiry of term of lease due to
the reason of property right of the Property, Party A will adopt all measures to
perfect the property right of the Property, or provide Party B with other
alternative property for use under equal conditions.

 

 

 

2The Term of theLease

 

2.1The term of lease lasts for [10] years, i.e. from [May 1, 2014] to [April 30,
2024] (hereinafter referred to as “term of lease”) unless otherwise lease ends
ahead of time according to other stipulations of this contract. Besides, Party B
may extend the term of lease according to the stipulations set out in 2.2.

 

2.2Party B is entitled to request extension of term of lease. If Party chooses
to extend term of lease, it shall inform Party A of extension of term of lease
in wiring 2 months before expiry of term of lease. Then, the two parties shall
sign a supplementary contract on the extended term of lease which starts from
the date of expiry of term of lease.

 

3Rent

 

3.1As consideration of property rented out by Party A, the annual rent is RMB
[697,248] Yuan.

 

3.2Party B shall pay the annual rent to Party A before May, 1st every year
within the term of the lease.

 

3.3Party B is not required to pay any rent or charge for the places rented
within the whole period of this contract, including but not limited to possible
land use fee, property tax, etc. collected from the places used within the
period of this contract. Such costs (if any) shall be paid by Party A.

 

4Taxation

 

4.1Party A shall undertake all rent-related taxes under this contract.

 

 

 

5Use of the Property

 

5.1Party B is entitled to occupy and use the Property for the purpose of
production and office work of the company.

 

5.2Party B is entitled to place all and any inventory, tools, or other movable
machines, furniture, equipment or other property owned or rented in the
Property.

 

6Maintenance and Repair

 

6.1Party A shall guarantee that the Property and its auxiliary facilities are in
an available and safe status during term of lease.

 

6.2When discovering that the Property and its auxiliary facilities are damaged
or broken down, Party B shall timely inform Party A to repair.

 

6.3Party A shall begin to repair within 7 days after receiving notice from Party
B. If Party A fails to repair within the said time limit, Party B may repair for
Party A and the costs therefore incurred shall be undertaken by Party A. If the
use of Party B is influenced due to repair of the Property, the rent shall be
reduced or the term of lease shall be extended accordingly.

 

6.4Party B shall reasonably use and take good care of the Property and its
auxiliary facilities. When Party A or house property management department is
responsible for checking and repairing the Property and its auxiliary facilities
within term of lease, Party B shall actively coordinate and shall not obstruct
construction. If damage or failure occurs to the Property and its auxiliary
facilities due to improper keeping or unreasonable use by Party B, Party B shall
take charge of repair or undertaking compensatory liability. If Party B refuses
to repair or undertake compensatory liability, Party A may repair or purchase
new ones for Party B and the costs therefore incurred shall be undertaken by
Party B.

 

 

 

6.5Party B is not held responsible for losses resulted from natural attributes
or reasonable use of the Property and its auxiliary facilities.

 

7Right of the Lessee to Reconstruct

 

7.1Party B shall not change facilities, equipment and various pipelines and
conduits of the Property without authorization. If Party B needs to change them,
the consent of Party A shall be obtained first before implementation.

 

8Accidental Damages of the Property

 

8.1If the Property (including houses above it) are damaged due to fire, or other
accidental disasters and risks, Party B shall immediately inform Party A after
such disasters occur and adopt all possible reasonable measures to prevent the
expansion of losses. However, relevant costs therefore incurred shall be paid by
Party A.

 

9Sublease

 

9.1Party A agrees that Party B may sublease the Property to a third party partly
or entirely within term of lease; relevant registration filing procedures shall
be handled for the sublease contract signed by Party B and a third party.

 

9.2If this contract is changed, canceled or terminated within term of sublease,
the sublease contract will be changed, canceled or terminated accordingly.

 

10Return of the Property

 

10.1When this contract is due, Party B is required to keep the Property in an
intact and well-used status and return it to Party A.

 

10.2Party B is not required to recover the Property as for the reconstruction of
the Property according to this contract or with the consent of Party A as well
as normal damages and defects of houses and equipment within the Property.

 

 

 

 

11Transfer of the Property

 

11.1Party A shall not transfer the land use right of the Property and/or
ownership of houses on the Property to any third party within term of lease
unless otherwise agreed by Party B in writing ahead of time. Party B will agree
on such transfer only under the condition that Party’s obligations under this
contract are performed in a way that satisfies Party B, the new lessor is able
to perform all obligations under this contract, and this new lessor guarantees
to resign a property lease agreement with Party B with same terms and conditions
specified herein.

 

11.2Party A promises to launch relevant procedure to transfer the Property to
Party B within [30] days after obtaining House Ownership Certificate or Land Use
Right Certificate according to law.

 

12Force Majeure

 

12.1If either party is unable to perform relevant obligations under this
contract according to the agreed conditions due to force majeure with its
occurrence and consequences, unpredictable unavoidable and insurmountable upon
the signing of this contract by the two parties (including war, confiscation by
the government, natural disasters like flood, war, earthquake and windstorm,
infectious disease, and change of relevant law or policy of the government),
this party shall immediately inform the other party of relevant conditions and
provide effective documentary evidence indicating force majeure and reasons for
failure to perform relevant obligations under this contract entirely or partly
or requirement for delay of performance.

 

 

 

12.2When force majeure takes place, neither Party A nor Party B is required to
take responsibility for any damage, increase of cost or losses caused to the
other party due to failure or delay of performance of this contract under the
influence of force majeure. The failure or delay of performance of this contract
shall not be viewed as breach of contract. The party affected by force majeure
shall adopt proper measures to reduce or eliminate the influence of force
majeure to the greatest extents and strive to recover the performance of
obligations delayed or obstructed by force majeure as soon as possible.

 

12.3If the force majeure or the influence of force majeure blocks one or both
parties under this contract from performing all their obligations under this
contract for 60 days or above, the two parties shall decide to terminate this
contract or exempt some obligations stipulated herein or delay the performance
of the contract after negotiation and discussion based on the degree of
influence of force majeure on performance of this contract.

 

13Liabilities for Breach of Contract

 

13.1If Party A has one of the following conditions, it will be viewed as breach
of this contract unless otherwise stipulated herein:

 

13.1.1Party A fails to perform its obligations under this contract, which
results in the failure of the Property delivered by Party A to Party B to comply
with relevant requirements of the state especially safety conditions concerning
construction, fire protection, security and hygiene;

 

13.1.2Party A does not enjoy complete rights over the Property or any other
reasons exist to result in the non-conformance of the leasing of the Property
with relevant laws and regulations and thus cause losses to Party B (including
but not limited to losses caused to Party B due to moving and failure of
handling lease registration);

 

13.1.3Party B enters the Property without the permission of Party B and it
causes losses to Party B;

 

 

 

13.1.4Party B fails to perform its obligation to repair the Property according
to the stipulations set out herein; and

 

13.1.5Party A violates the stipulations set out in other terms of this contract.

 

The following condition will be viewed as fundamental breach of contract by
Party A: The conditions stipulated in 13.1.1 take place, and Party A fails to
correct within 60 working days after Party B raises requirement for correction
to make the Property comply with relevant requirements of design and/or national
laws.

 

13.2If Party B has one of the following conditions, it will be viewed as breach
of this contract unless otherwise stipulated herein:

 

13.2.1Party B fails to pay rent to Party A in full amount as scheduled according
to this contract;

 

13.2.2Party B disassembles and alters the structure of the Property or changes
the usage of the Property unless it is approved by Party A;

 

13.2.3Party B fails to return the Property to Party A as stipulated herein;

 

13.2.4Party B damages the Property intentionally.

 

The following condition will be viewed as fundamental breach of contract by
Party B: The conditions stipulated in 13.2.1 take place, and Party B fails to
pay rent within 60 working days after the due date of payment of rent.

 

13.3If a party breaches the contract, the other party must inform the breaching
party in writing within a reasonable time limit after being aware of the breach
of contract. The breaching party shall adopt certain action to correct its
breaching behavior within 3 working days after receiving a notice from the other
party. If the breaching party still fails to correct its breaching behavior
within stipulated time limit, it will also be viewed as fundamental breach of
contract.

 

 

 

 

13.4If Party A breaches the contract or Party A fails to obtain House Ownership
Certificate or Land Use Right Certificate of leased property according to law to
result in the termination or impossibility of execution of this contract, Party
A shall not only timely correct or compensate it but also promise to compensate
all losses therefore caused to Party B (including but not limited to losses
caused to Party B due to moving and failure of handling lease registration).

 

13.5If Party B fails to pay rent to Party A as scheduled, it shall pay 0.05% of
unpaid rent to Party A as liquidated damages for each delayed day

 

13.6Liquidated damages shall be paid within 10 working days after breach of
contract occurs. If the breach of contract still exists upon or after expiry of
this term, the subsequent liquidated damages shall be paid once every 10 working
days until the breach of contract is corrected or the contract is terminated in
a proper manner.

 

13.7Besides liquidated damages, if the actual losses of the observant party
exceed the amount of liquidated damages, the breaching party shall pay
compensation to the observant party with the amount of the actual losses. The
calculation of this compensation amount shall be based on the amount of economic
losses jointly calculated, reviewed and confirmed by the two parties; or, if
this issue is submitted for litigation according to the stipulations set out in
Article 15 of this contract, this compensation amount will be decided by the
court.

 

13.8After breach of contract takes place, the breaching party shall continuously
abide by this contract unless the contract is canceled in a proper manner.

 

 

 

 

14Termination of Contract

 

14.1Party A and Party B shall not terminate the contract within term of lease
unless otherwise specified herein. This contract ends automatically upon expiry
of term of lease unless otherwise agreed herein.

 

14.2If act of government resulted from any illegal or improper behavior not due
to Party B’s fault imposes a serious negative influence on normal operation of
Party B, or the Property, or the use of the Property to result in the failure of
performing this contract, Party B is entitled to terminate this contract.

 

14.3Party A shall not transfer the land use right of the Property and/or
ownership of houses on the Property to any third party within term of lease
unless otherwise agreed by Party B in writing ahead of time. If the transfer of
the Property and/or land use right by Party A is not approved by Party B, Party
B is entitled to terminate this contract, and Party A shall pay RMB [15] million
Yuan to Party B as liquidated damages.

 

14.4If either party fundamentally breaches the contract (definition shown in
Article 13 of this contract), the other party is entitled to terminate the
contract. The breaching party shall undertake liabilities for breach of contract
according to the stipulations set out in Article 13 of this contract.

 

14.5If either party is bankrupt and/or dissolved, the other party is entitled to
terminate the contract.

 

15Dispute Resolution and Application of Law

 

15.1Laws of the People’s Republic of China apply to signing, interpretation and
performance of this contract.

 

15.2Any dispute arising due to interpretation and performance of this contract
shall be submitted to the people’s court in the place where the Property is
located for litigation.

 

16Execution and Registration of Contract

 

16.1This contract takes effect immediately after it is signed by Party A and
Party B.

 

 

 

 

16.2The modification of this contract is made in writing and it takes effect
only after it is signed by the two parties under this contract.

 

17Other Matters

 

17.1This contract and its appendixes form the entire contract reached by the two
parties concerning the transaction included herein and replace any contracts,
agreements or arrangements reached by the two parties before this transaction.

 

17.2If any term of this contract is ineffective or not enforceable, it does not
influence the effectiveness of other terms of this contract which will still
remain effective.

 

17.3The title of each term in this contract is only for reference. It doesn’t
institute modification, definition, extension and restriction of any terms of
this contract.

 

Lessor: LuckSky Holding (Group) Co., Ltd.

Legal representative/authorized representative:

(Seal)

 

Lessee: Sanhe City LuckSky Electrical Engineering Co., Ltd.

Legal representative/authorized representative:

(Seal)

 

 

 

 

 

Contract for Operating Leases

 

Lessor

 

LuckSky Holding (Group) Co., Ltd.

 

Lessee

 

Sanhe City LuckSky Electrical Engineering Co., Ltd.

 

Date: May 1, 2014

 

 

 

Contract for Operating Lease

 

This contract was signed by the following parties in the meeting room of Sanhe
City LuckSky Electrical Engineering Co., Ltd. on May 1, 2014:

 

Lessor: LuckSky Holding (Group) Co., Ltd. (hereinafter referred to “Party A”), a
limited liability company established and effectively existing according to
Chinese laws;

 

Lessee: Sanhe City LuckSky Electrical Engineering Co., Ltd. (hereinafter
referred to “Party B”), a limited liability company established and effectively
existing according to Chinese laws.

 

Party A and Party B hereby reach the following agreement through amicable
negotiation concerning the matter that Party B rents office building and plant
from Party A:

 

18Definition of Property

 

18.1The property under this contract (“the Property”) refers to dormitory
covering a construction area of 1,200 m2 located in the north of Shengtun
Village, North Outer Ring, Yanjiao National Development Area, Sanhe, Langfang,
Hebei Province.

 

18.2Party A hasn’t obtained State-owned Land Use Right Certificate and House
Ownership Certificate for the Property upon the date when this contract is
signed. Party A has already obtained all necessary consent and approval for
leasing the Property to Party B and guaranteed to undertake all liabilities for
disputes arising due to the property right or other rights of the Property.
Party A will compensate any losses therefore caused to Party B. If Party B is
unable to continuously use the Property before expiry of term of lease due to
the reason of property right of the Property, Party A will adopt all measures to
perfect the property right of the Property, or provide Party B with other
alternative property for use under equal conditions.

 

 

 

19The Term of theLease

 

19.1The term of lease lasts for [10] years, i.e. from [May 1, 2014] to [April
30, 2024] (hereinafter referred to as “term of lease”) unless otherwise lease
ends ahead of time according to other stipulations of this contract. Besides,
Party B may extend the term of lease according to the stipulations set out in
2.2.

 

19.2Party B is entitled to request extension of term of lease. If Party chooses
to extend term of lease, it shall inform Party A of extension of term of lease
in wiring 2 months before expiry of term of lease. Then, the two parties shall
sign a supplementary contract on the extended term of lease which starts from
the date of expiry of term of lease.

 

20Rent

 

20.1As consideration of property rented out by Party A, the annual rent is RMB
[129,600] Yuan.

 

20.2Party B shall pay the annual rent to Party A before May, 1st every year
within the term of the lease.

 

20.3Party B is not required to pay any rent or charge for the places rented
within the whole period of this contract, including but not limited to possible
land use fee, property tax, etc. collected from the places used within the
period of this contract. Such costs (if any) shall be paid by Party A.

 

21Taxation

 

21.1Party A shall undertake all rent-related taxes under this contract.

 

 

 

 

22Use of the Property

 

22.1Party B is entitled to occupy and use the Property for the purpose of
production and office work of the company.

 

22.2Party B is entitled to place all and any inventory, tools, or other movable
machines, furniture, equipment or other property owned or rented in the
Property.

 

23Maintenance and Repair

 

23.1Party A shall guarantee that the Property and its auxiliary facilities are
in an available and safe status during term of lease.

 

23.2When discovering that the Property and its auxiliary facilities are damaged
or broken down, Party B shall timely inform Party A to repair.

 

23.3Party A shall begin to repair within 7 days after receiving notice from
Party B. If Party A fails to repair within the said time limit, Party B may
repair for Party A and the costs therefore incurred shall be undertaken by Party
A. If the use of Party B is influenced due to repair of the Property, the rent
shall be reduced or the term of lease shall be extended accordingly.

 

23.4Party B shall reasonably use and take good care of the Property and its
auxiliary facilities. When Party A or house property management department is
responsible for checking and repairing the Property and its auxiliary facilities
within term of lease, Party B shall actively coordinate and shall not obstruct
construction. If damage or failure occurs to the Property and its auxiliary
facilities due to improper keeping or unreasonable use by Party B, Party B shall
take charge of repair or undertaking compensatory liability. If Party B refuses
to repair or undertake compensatory liability, Party A may repair or purchase
new ones for Party B and the costs therefore incurred shall be undertaken by
Party B.

 

23.5Party B is not held responsible for losses resulted from natural attributes
or reasonable use of the Property and its auxiliary facilities.

 

 

 

 

24Right of the Lessee to Reconstruct

 

24.1Party B shall not change facilities, equipment and various pipelines and
conduits of the Property without authorization. If Party B needs to change them,
the consent of Party A shall be obtained first before implementation.

 

25Accidental Damages of the Property

 

25.1If the Property (including houses above it) are damaged due to fire, or
other accidental disasters and risks, Party B shall immediately inform Party A
after such disasters occur and adopt all possible reasonable measures to prevent
the expansion of losses. However, relevant costs therefore incurred shall be
paid by Party A.

 

26Sublease

 

26.1Party A agrees that Party B may sublease the Property to a third party
partly or entirely within term of lease; relevant registration filing procedures
shall be handled for the sublease contract signed by Party B and a third party.

 

26.2If this contract is changed, canceled or terminated within term of sublease,
the sublease contract will be changed, canceled or terminated accordingly.

 

27Return of the Property

 

27.1When this contract is due, Party B is required to keep the Property in an
intact and well-used status and return it to Party A.

 

27.2Party B is not required to recover the Property as for the reconstruction of
the Property according to this contract or with the consent of Party A as well
as normal damages and defects of houses and equipment within the Property.

 

 

 

28Transfer of the Property

 

28.1Party A shall not transfer the land use right of the Property and/or
ownership of houses on the Property to any third party within term of lease
unless otherwise agreed by Party B in writing ahead of time. Party B will agree
on such transfer only under the condition that Party’s obligations under this
contract are performed in a way that satisfies Party B, the new lessor is able
to perform all obligations under this contract, and this new lessor guarantees
to resign a property lease agreement with Party B with same terms and conditions
specified herein.

 

28.2Party A promises to launch relevant procedure to transfer the Property to
Party B within [30] days after obtaining House Ownership Certificate or Land Use
Right Certificate according to law.

 

29Force Majeure

 

29.1If either party is unable to perform relevant obligations under this
contract according to the agreed conditions due to force majeure with its
occurrence and consequences, unpredictable unavoidable and insurmountable upon
the signing of this contract by the two parties (including war, confiscation by
the government, natural disasters like flood, war, earthquake and windstorm,
infectious disease, and change of relevant law or policy of the government),
this party shall immediately inform the other party of relevant conditions and
provide effective documentary evidence indicating force majeure and reasons for
failure to perform relevant obligations under this contract entirely or partly
or requirement for delay of performance.

 

29.2When force majeure takes place, neither Party A nor Party B is required to
take responsibility for any damage, increase of cost or losses caused to the
other party due to failure or delay of performance of this contract under the
influence of force majeure. The failure or delay of performance of this contract
shall not be viewed as breach of contract. The party affected by force majeure
shall adopt proper measures to reduce or eliminate the influence of force
majeure to the greatest extents and strive to recover the performance of
obligations delayed or obstructed by force majeure as soon as possible.

 

 

 

 

29.3If the force majeure or the influence of force majeure blocks one or both
parties under this contract from performing all their obligations under this
contract for 60 days or above, the two parties shall decide to terminate this
contract or exempt some obligations stipulated herein or delay the performance
of the contract after negotiation and discussion based on the degree of
influence of force majeure on performance of this contract.

 

30Liabilities for Breach of Contract

 

30.1If Party A has one of the following conditions, it will be viewed as breach
of this contract unless otherwise stipulated herein:

 

30.1.1Party A fails to perform its obligations under this contract, which
results in the failure of the Property delivered by Party A to Party B to comply
with relevant requirements of the state especially safety conditions concerning
construction, fire protection, security and hygiene;

 

30.1.2Party A does not enjoy complete rights over the Property or any other
reasons exist to result in the non-conformance of the leasing of the Property
with relevant laws and regulations and thus cause losses to Party B (including
but not limited to losses caused to Party B due to moving and failure of
handling lease registration);

 

30.1.3Party B enters the Property without the permission of Party B and it
causes losses to Party B;

 

30.1.4Party B fails to perform its obligation to repair the Property according
to the stipulations set out herein; and

 

 

 

30.1.5Party A violates the stipulations set out in other terms of this contract.

 

The following condition will be viewed as fundamental breach of contract by
Party A: The conditions stipulated in 13.1.1 take place, and Party A fails to
correct within 60 working days after Party B raises requirement for correction
to make the Property comply with relevant requirements of design and/or national
laws.

 

30.2If Party B has one of the following conditions, it will be viewed as breach
of this contract unless otherwise stipulated herein:

 

30.2.1Party B fails to pay rent to Party A in full amount as scheduled according
to this contract;

 

30.2.2Party B disassembles and alters the structure of the Property or changes
the usage of the Property unless it is approved by Party A;

 

30.2.3Party B fails to return the Property to Party A as stipulated herein;

 

30.2.4Party B damages the Property intentionally.

 

The following condition will be viewed as fundamental breach of contract by
Party B: The conditions stipulated in 13.2.1 take place, and Party B fails to
pay rent within 60 working days after the due date of payment of rent.

 

30.3If a party breaches the contract, the other party must inform the breaching
party in writing within a reasonable time limit after being aware of the breach
of contract. The breaching party shall adopt certain action to correct its
breaching behavior within 3 working days after receiving a notice from the other
party. If the breaching party still fails to correct its breaching behavior
within stipulated time limit, it will also be viewed as fundamental breach of
contract.

 

 

 

30.4If Party A breaches the contract or Party A fails to obtain House Ownership
Certificate or Land Use Right Certificate of leased property according to law to
result in the termination or impossibility of execution of this contract, Party
A shall not only timely correct or compensate it but also promise to compensate
all losses therefore caused to Party B (including but not limited to losses
caused to Party B due to moving and failure of handling lease registration).

 

30.5If Party B fails to pay rent to Party A as scheduled, it shall pay 0.05% of
unpaid rent to Party A as liquidated damages for each delayed day

 

30.6Liquidated damages shall be paid within 10 working days after breach of
contract occurs. If the breach of contract still exists upon or after expiry of
this term, the subsequent liquidated damages shall be paid once every 10 working
days until the breach of contract is corrected or the contract is terminated in
a proper manner.

 

30.7Besides liquidated damages, if the actual losses of the observant party
exceed the amount of liquidated damages, the breaching party shall pay
compensation to the observant party with the amount of the actual losses. The
calculation of this compensation amount shall be based on the amount of economic
losses jointly calculated, reviewed and confirmed by the two parties; or, if
this issue is submitted for litigation according to the stipulations set out in
Article 15 of this contract, this compensation amount will be decided by the
court.

 

30.8After breach of contract takes place, the breaching party shall continuously
abide by this contract unless the contract is canceled in a proper manner.

 

31Termination of Contract

 

31.1Party A and Party B shall not terminate the contract within term of lease
unless otherwise specified herein. This contract ends automatically upon expiry
of term of lease unless otherwise agreed herein.

 

 

 

31.2If act of government resulted from any illegal or improper behavior not due
to Party B’s fault imposes a serious negative influence on normal operation of
Party B, or the Property, or the use of the Property to result in the failure of
performing this contract, Party B is entitled to terminate this contract.

 

31.3Party A shall not transfer the land use right of the Property and/or
ownership of houses on the Property to any third party within term of lease
unless otherwise agreed by Party B in writing ahead of time. If the transfer of
the Property and/or land use right by Party A is not approved by Party B, Party
B is entitled to terminate this contract, and Party A shall pay RMB [15] million
Yuan to Party B as liquidated damages.

 

31.4If either party fundamentally breaches the contract (definition shown in
Article 13 of this contract), the other party is entitled to terminate the
contract. The breaching party shall undertake liabilities for breach of contract
according to the stipulations set out in Article 13 of this contract.

 

31.5If either party is bankrupt and/or dissolved, the other party is entitled to
terminate the contract.

 

32Dispute Resolution and Application of Law

 

32.1Laws of the People’s Republic of China apply to signing, interpretation and
performance of this contract.

 

32.2Any dispute arising due to interpretation and performance of this contract
shall be submitted to the people’s court in the place where the Property is
located for litigation.

 

33Execution and Registration of Contract

 

33.1This contract takes effect immediately after it is signed by Party A and
Party B.

 

 

 

33.2The modification of this contract is made in writing and it takes effect
only after it is signed by the two parties under this contract.

 

34Other Matters

 

34.1This contract and its appendixes form the entire contract reached by the two
parties concerning the transaction included herein and replace any contracts,
agreements or arrangements reached by the two parties before this transaction.

 

34.2If any term of this contract is ineffective or not enforceable, it does not
influence the effectiveness of other terms of this contract which will still
remain effective.

 

34.3The title of each term in this contract is only for reference. It doesn’t
institute modification, definition, extension and restriction of any terms of
this contract.

 

Lessor: LuckSky Holding (Group) Co., Ltd.

Legal representative/authorized representative:

(Seal)

 

Lessee: Sanhe City LuckSky Electrical Engineering Co., Ltd.

Legal representative/authorized representative:

(Seal)

 

 

 

